Citation Nr: 0620303	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-21 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In June 2006, this case was advanced on the docket by order 
of the undersigned, pursuant to 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

There is no competent medical evidence of record that 
causally or etiologically links any of the veteran's current 
conditions to a head injury in service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in July 2004, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  As most 
of the veteran's service medical records are missing and are 
assumed to have been destroyed, the RO requested that he to 
fill out NA Forms 13055 (Request for Information Needed to 
Reconstruct Medical Data) as such may be useful in searching 
for any records which may possibly still exist.  The veteran 
did not provide enough information to enable an additional 
search for medical records, as he noted an inservice 
treatment date from May 1952 to an unspecified date, and the 
location of inservice treatment as "Korea near the 38th 
Parallel."  As such, the record is sufficient for a 
decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim.  Id.  Additionally, this notice must include 
notice regarding the degree of disability and that an 
effective date for the award of benefits will be assigned if 
service connection Id. granted.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or effective date for the 
claim.  Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to the degree of disability or appropriate 
effective date to be assigned is rendered moot.  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The Board notes that the only service medical record 
contained in the claims file is the veteran's discharge 
examination dated in June 1953.  His service medical records 
were presumably destroyed by an accidental fire at the 
National Personnel Records Center facility in St. Louis, 
Missouri, in July 1973.  The discharge examination is 
negative for findings of any condition, except that the 
veteran was overweight.  The veteran's DD Form 214, notes 
that he served with a combat engineer battalion, and was 
stationed in Korea during the Korean Conflict.  He was not 
awarded any decorations denoting participation in combat.  
Under the heading, "wounds received as a result of action 
with enemy forces," "none" was entered.  

The veteran sought private emergency room treatment for arm 
pain in November 1998.  Neurological examination was normal.  
In June 2004, the veteran applied for service connection for 
the residuals of a head injury.  A VA progress note dated in 
August 2004 noted that the veteran complained of a tremor in 
his left arm and hand since sustaining an inservice head 
injury in service which was gradually getting worse.  A VA 
neurological consultation was conducted in October 2004.  It 
was noted that the veteran reported problems with a nervous 
twitch and shaking of the left arm for 10 years which the 
veteran believed was caused by an inservice blow to the head.  
A VA neurological follow-up note dated in June 2005 reported 
that the veteran complained of a postural tremor since he 
sustained a head injury in the Korean Conflict.  He stated 
that he also has scars.  An addendum to this note indicated 
that the veteran had left greater than right postural tremor 
of the head and neck.  A VA neurological examination was 
conducted in May 2006.  The veteran stated that he has had 
tremors since the 1990's, and in 1998, the condition 
worsened, coinciding with the passing of his wife.  He also 
noted that other members of his family had the condition.  
The diagnosis was benign essential tremor.  

In statements and testimony, the veteran contends that he 
suffers from tremors, headaches, dizziness, blurred vision, 
depression, anxiety, and loss of sleep caused by an inservice 
head injury in service.  The veteran stated that, while he 
was laying and removing mines near Pork Chop Hill in Korea in 
1953, shrapnel from an enemy mortar round struck his head, he 
was rendered unconscious, and a medic applied a bandage to 
his head.  He testified that he was first treated for tremors 
in the 1960's.  He does not believe it is fair to penalize 
him because his service medical records are missing, through 
no fault of his - which, if available, would certainly show 
treatment for this injury while on active duty, as he is 
alleging.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110.  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  3 8 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
so-called combat exception, however, does not obviate the 
need for evidence of a medical nexus between a current 
disability and military service.  Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996).

The Board is mindful there is a "heightened" obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule in this case since 
most of the veteran's service medical records are presumed to 
have been lost or were destroyed while the file was in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Initially, the Board finds that there is no evidentiary basis 
to apply the combat exception to the veteran.  There is no 
evidence to corroborate his claim of having been injured in a 
combat-related incident.  Although most of the veteran's 
service medical records are unavailable, the June 1953 
discharge examination and the DD-214 were prepared prior to 
the apparent destruction of the veteran's records.  There is 
no indication of any injury on that exam.  Further, taking 
the veteran's account at face value, it would appear that his 
claimed circumstances of being wounded in an enemy mortar 
attack arguably qualified him for award of a Purple Heart 
Medal.  The Board deems it highly unlikely that neither the 
1953 medical examination report nor the veteran's DD-214 
would omit such crucial information as a combat-incurred 
injury.  In fact, the DD Form 214 noted that the veteran had 
not sustained a wound in combat.  The veteran certainly had 
the opportunity to report any such injury to the examiner at 
the December 1953 examination, or report any omission or 
inaccuracy on his DD-214.  Thus, the veteran's uncorroborated 
assertions are not sufficient to show an inservice injury or 
disease.  Therefore, service connection is not warranted for 
any current symptoms claimed to be caused by this inservice 
injury.  In addition, it is noted that there is no evidence 
of an organic disease of the nervous system which is causing 
the tremors or headaches shown within the first year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As such, there is no 
presumptive basis for granting service connection.

The Board also notes that there is a lack of continuity of 
symptomatology between the veteran's discharge from service 
in 1953 and the medical records in the 2000's noting 
treatment for the claimed residuals of the head injury.  
Further, no competent professional has attributed the post 
service symptomatology to the veteran's service.  The veteran 
has presented only his unsubstantiated lay opinions 
concerning whether he suffers from the residuals of a head 
injury incurred in service.  But, again, competent medical 
evidence is required to show this relationship, as this issue 
cannot be attested to by lay observation.  Savage v. Gober, 
10 Vet. App. 489 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the- 
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Hence, the 
claim must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


